Grove v Cornell Univ. (2017 NY Slip Op 06869)





Grove v Cornell Univ.


2017 NY Slip Op 06869


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, AND TROUTMAN, JJ. (Filed Sept. 29, 2017.) 


MOTION NO. (696/17) CA 17-00099.

[*1]DALLAS M. GROVE, PLAINTIFF-RESPONDENT,
vCORNELL UNIVERSITY, SKANSKA USA BUILDING, INC., DEFENDANTS-RESPONDENTS-APPELLANTS, SKYWORKS EQUIPMENT LEASING, LLC, SKYWORKS, LLC, AND JLG INDUSTRIES, INC., DEFENDANTS-APPELLANTS-RESPONDENTS.

MEMORANDUM AND ORDER
Motions for reargument denied.